*582MEMORANDUM **
Santos Marleny Velasquez de Carcamo, a native and citizen of El Salvador,' petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying- her motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
In her opening brief, Velasquez de Carcamo fails to make any argument that the BIA abused its discretion in denying her motion to reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996) (denying the petition for review where petitioner failed “to address how the BIA abused its discretion by denying his motion to reopen and reconsider its decision”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.